In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0829V
                                   Filed: December 29, 2015
                                          Unpublished

****************************
CARA CRISCIONE,                           *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
                                          *      Influenza (“flu”) Vaccine; Shoulder Injury
                                          *      Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *      (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Maximillian Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Sarah Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On August 3, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act” or “Program”). Petitioner alleged that she suffered shoulder injuries caused in fact
by an influenza vaccine she received on October 7, 2014. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

        On December 10, 2015, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On December 29, 2015, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $71,235.37. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered
award.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $71,235.37 in the form of a check payable to
petitioner, Cara Criscione. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                    OFFICE OF SPECIAL MASTERS

                                                     )
CARA CRISCIONE,                                      )
                                                     )
               Petitioner,                           )
                                                     )     No. 15-0829V
v.                                                   )     Chief Special Master Dorsey
                                                     )     ECF
SECRETARY OF HEALTH AND HUMAN                        )
SERVICES,                                            )
                                                     )
               Respondent.                           )
                                                     )

                       PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$71,235.37, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a).1 Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $71,235.37, in the form of a check payable to petitioner.

Petitioner agrees.

                                                         Respectfully submitted,

                                                         BENJAMIN C. MIZER
                                                         Principal Deputy Assistant Attorney General




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                                                 1
                              RUPA BHATTACHARYYA
                              Director
                              Torts Branch, Civil Division

                              VINCENT J. MATANOSKI
                              Deputy Director
                              Torts Branch, Civil Division

                              LINDA S. RENZI
                              Senior Trial Counsel
                              Torts Branch, Civil Division

                              s/ Sarah C. Duncan
                              Sarah C. Duncan
                              Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Benjamin Franklin Station
                              Washington, D.C. 20044-0146
                              Tel: (202) 514-9729
                              Fax: (202) 616-4310
Date: December 29, 2015




                          2